Mr. Justice Mercur
delivered the opinion of tho court, May 3d 1880.
This case came into the Common Pleas by certiorari to the judgment of a magistrate. It was a proceeding by a landlord under the Act of 1830 to recover possession of certain premises by reason of the non-payment of rent by his lessee. The magistrate entered judgment against the lessee for the premises. On certiorari the judgment of the magistrate was reversed by the Common Pleas. To that reversal this writ of error was taken.
Numerous exceptions were filed in the Common Pleas. The court filed no opinion. The record fails to show on what ground the judgment of the magistrate was reversed. We are therefore obliged to search the whole record to discover the ground of reversal.
The complaint of the lessor was made under oath on the 13th August 1(779. It averred that he had demised the premises described, for the term of one year to the lessee at a monthly rent of forty-five dollars and eighty-four cents. That the said rent, to wit, §45.84 due on 1st July 1879, was in arrear and unpaid. That there were not sufficient goods and chattels on the premises to pay and satisfy the said rent except such as by law are exempted from levy and sale, and that the said lessee, after having been notified to quit the premises within fifteen days from the date of said notice, at which time the amount of rent due was demanded, had refused to render and deliver up possession of said premises.
The transcript shows due service on the lessee and the appearance of the parties. On the hearing, they both testified and gave other evidence. The §45.84 rent claimed was shown to have been due on the 1st of July 1879, and that the notice referred to in the complaint was served on the lessee on the 22d July 1879. It was also proved by a witness of the lessee that there were not sufficient goods on the premises to satisfy the rent in arrear. The transcript also shows that the plaintiff complained under oath that *258he demised to the defendant the premises in question for the term of one year, and the day when the term commenced. In addition to these specific facts, the transcript proceeds: “ Whereupon, on hearing, our said magistrate finds that, the said complaint is in all respects just and true, and enters judgment against the said lessee that the said premises shall be delivered up to the lessor; and he also ascertains that the amount of rent due by the defendant to the. plaintiff is forty-five dollars and eighty-four cents.” It is true, in a recital of the complaint, the magistrate declares the rent to be at an annual sum, but the finding shows the sum stated in the complaint to be actually due.
'• In case of a certiorari to the judgment of a magistrate, the statute requires him to certify the whole proceeding had before him, by sending the original precepts as well as a copy of the judgment and executions, if any. The complaint is therefore made a part of the record. It is true, all the facts are not set forth with commendable regularity or order; yet all the facts necessary to give jurisdiction appear in some part of the record. The general finding is in the very words of the statute and a full compliance with the law. It is not necessary that all the facts should be set forth in detail in the finding: McKeon v. King, 9 Barr 213. As there was no allegation of fraud, and the record shows jurisdiction, no parol evidence could have been considered by the court below. In fact, none such appears to have been before it. The case was there as it must be here, decided on the record: Bedford v. Kelly, 11 P. F. Smith 491; Wistar v. Ollis et al., 27 Id. 291. An examination of the whole record discloses no fatal error in the judgment of the magistrate, therefore,
Judgment of the court below reversed, and the judgment of the magistrate is affirmed at the costs of the defendant-